COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT
Cause No. 01-11-00352-CR; Curtis Lee Johnson v. The State of Texas
          On Appeal from the 108th District Court of Harris County, Texas
          Trial Court Cause No. 1178448

       On June 20, 2013, this Court sent a notice requesting either a motion requesting an
extension of time along with appellant’s brief or a motion to extend time to file appellant’s brief.
No response was received.

        As such, we abate this appeal and remand the case to the trial court for a hearing at which
appellant and appointed appellate counsel, Gary Polland, shall be present in person. The court
coordinator of the trial court shall set a date for said hearing and notify the parties, including
appellant. If appellant is now incarcerated, he may appear by closed video teleconference.1 We
direct the trial court to make appropriate written findings of fact and conclusions of law and to
execute any necessary orders on these issues:

           1) Whether appellant still wishes to pursue this appeal;
           2) Whether or not appointed counsel, Gary Polland, has abandoned this appeal and
              whether or not to allow him to withdraw;
           3) Whether appellant is now indigent and entitled to appointed counsel; and, if
              indigent,
                   a. appoint counsel on appeal, and
                   b. order the court reporter to file the reporter’s record with this Court at no
                      cost to appellant;
           4) If appellant is not indigent:
                   a. whether he has retained an attorney to file a brief, and, if so, obtain the
                      name, address, and telephone number of retained counsel;
                   b. if appellant has not retained counsel, the trial court shall admonish
                      appellant of the dangers and disadvantages of self-representation, and
                           i. determine whether appellant is knowingly and intelligently
                               waiving his right to counsel; or,
                          ii. if appellant does not wish to proceed pro se, provide a deadline by
                               which appellant must hire an attorney.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (f); Oliver, 872 S.W.2d at 716; Minjares, 577
S.W.2d at 224; cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
                                                       1
        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order. If the hearing is conducted by video teleconference, a
certified electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.


Judge=s signature: /s/ Harvey Brown
                    X Acting individually     Q Acting for the Court

Date: October 29, 2013




                                                 2